Citation Nr: 0409629	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Waiver of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from September 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a regional office (RO) decision of the Committee on 
Waivers and Compromises (COWC) dated in August 2001, which denied 
waiver of loan guaranty indebtedness in the calculated principal 
amount of $7,959.44.  


FINDINGS OF FACT

1.  The veteran obtained a home loan guaranteed by the VA in the 
amount of $47,000 in December 1987.  Following his subsequent 
default on the loan, the property was sold in a foreclosure held 
in November 1997 for an amount less than the outstanding 
principal, interest, and foreclosure costs; and the resulting 
deficiency of $7,959.44 was charged as a debt to the veteran. 

2.  The veteran's actions in connection with is default on the 
loan demonstrated an intent to seek unfair advantage, he knew of 
the likely consequences, and his actions resulted in a loss to the 
government in the amount of $7,959.44.  


CONCLUSION OF LAW

Waiver of recovery of loan guaranty indebtedness in the principal 
amount of $7,959.44 is precluded because of bad faith on the part 
of the veteran.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.964, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Information necessary for the instant Board decision on the waiver 
claim is already in the claims folder, and there is compliance 
with the notice and duty to assist provisions of the law.  See 38 
U.S.C.A. §§ 5103, 5103A; Barger v. Principi, 16 Vet.App. 132 
(2002).  

The veteran and his wife purchased a residence in Orlando, 
Florida, in December 1987, using a home mortgage loan in the 
amount of $47,000, which was guaranteed by the VA.  

The VA received default notifications from the lender in November 
1988, May 1990, and March 1992; these defaults were subsequently 
cured.  

Information in the claims folder indicates that the veteran and 
his wife were divorced in July 1992.

In July 1994, VA received a notice of default from the lender, 
which noted that the first uncured default had been May 1, 1994, 
and that forbearance was not recommended.  In August 1994, a 
notice of intent to foreclose was received from the lender.  

In August 1994, the VA notified the veteran of the possible 
foreclosure, and the property was appraised in February 1995.  
Prior to a foreclosure sale, however, the default was cured.  

A notice of default was received from the lender in March 1997, 
which reported that the first uncured default had been December 1, 
1996; that the reason for default was extensive obligations; and 
that forbearance was not warranted.  It was noted that there was a 
poor payment history, and that the loan had previously been 
recommended for foreclosure in July 1994 and November 1993.  
According to the last contact, in March 1997, the veteran said he 
was ill, and that the property was rented to tenants who were slow 
in paying.  A written forbearance offered in July 1994 was noted 
to have been broken.  The property was for sale by owner.  

In April 1997, a notice of intent to foreclose was received from 
the lender.  In this, it was noted that the first uncured default 
had been December 1, 1996, and that possibilities of curing the 
default had been exhausted.  

In April 1997, the VA notified the veteran of the possible 
foreclosure, told him that he remained liable for the debt 
remaining if the foreclosure sale did not cover the debt in full, 
and requested financial information from him to evaluate his 
situation and attempt to help him avoid foreclosure.  

In June 1997, the VA notified the veteran that the lender was 
taking action to foreclose his loan.  He was notified of actions 
to take in order to attempt to save the property, and that he 
would be liable for any remaining amount of the loan if the sale 
did not cover the debt in full.  

According to a foreclosure appraisal dated in September 1997, the 
subject property was occupied by a tenant.  

On November 25, 1997, the foreclosure sale was held, and the 
property was sold for an amount less than the outstanding 
principal, interest, and foreclosure costs, resulting in a 
deficiency.  The resulting loss to the VA in the amount of 
$7,959.44 was charged as a debt to the veteran.  

In December 1997, correspondence was received from the tenants of 
the subject property, who notified VA that they had been living in 
the property for 3 years, and that they had a contract with the 
veteran and his wife to purchase the property at the end of the 
lease.  They said that they had been paying monthly for the 
mortgage and down payment, and were still interested in buying the 
property.  

Also received was a copy of the lease with purchase option, 
entered into in April 1995 between the veteran and his wife, and 
the tenants, which was for a term of five years, and provided that 
the tenants had an option to purchase at the end of the lease.  

An indebtedness of a veteran, created following default and loss 
of property which constituted security for a guaranteed loan, may 
be waived when there is no indication of fraud, misrepresentation, 
or bad faith on the part of the claimant, and collection of such 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.964.  The veteran's request for 
waiver of the loan guaranty indebtedness was denied by the RO on 
the basis that he had shown bad faith in the creation of the debt, 
a statutory bar to waiver under 38 U.S.C.A. § 5302(c).  "Bad 
faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

The veteran contends that he acted in good faith, and that 
repayment would cause undue hardship.  He states that he gave the 
mortgage company $9,000 to bring the account up to date.  At the 
time, his wife was out of work and he was only working 
intermittently, and their income was very low.  In 1992, he was 
divorced and his health deteriorated from that time. 

The Board indeed notes that prior to the foreclosure, there were 
numerous occasions on which the veteran was in default on his 
loan, including one default which nearly proceeded to foreclosure, 
but which the veteran was finally able to cure.  It appears that 
the veteran's divorce and reduction in employment resulted in an 
unanticipated decrease in income such that he had legitimate 
difficulties in meeting the mortgage obligation.  Nevertheless, 
the actions taken by the veteran in response to this situation 
demonstrated bad faith.    

Specifically, after the 1994 default, the veteran entered into a 
lease with purchase option agreement on the property in April 
1995.  He never notified the VA or the lender of this contract, 
including during the time period after the default when VA 
solicited financial information from him, in an attempt to avoid 
foreclosure.  According to information provided by the tenants, 
their monthly payments to the veteran exceeded the monthly amount 
of his mortgage obligation.  However, the veteran failed to apply 
the rental proceeds to the mortgage payments.  In the meantime, he 
told the lender that the tenants were not making payments, 
although there is no evidence to support this assertion, which is 
disputed by the tenants, whose interest in retaining the property 
is demonstrated by their subsequent purchase of the subject 
property.  It also appears that he failed to notify the parties to 
the rent with purchase option that he was in default on the 
mortgage.  Moreover, at the same time, he notified the mortgage 
company that he was attempting to sell the property on his own.  

These actions demonstrate an intent by the veteran to seek unfair 
advantage.  The veteran knew of the likely consequences, and his 
actions resulted in a loss to the government in the amount of 
$7,959.44.  Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964, 1.965.  Hence, the 
principles of equity and good conscience such as financial 
hardship are not for application.  

As the preponderance of the evidence is against the waiver claim, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



